Exhibit 10.22
 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]
 
RAYMOND JAMES FINANCIAL, INC.
 
2O12 STOCK INCENTIVE PLAN
 
NOTICE OF STOCK OPTION AWARD


Grantee’s Name and Address:
                                 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Raymond James Financial, Inc. 2012 Stock Incentive Plan, as
amended from time to time (the “Plan”) and the Stock Option Award Agreement (the
“Option Agreement”) attached hereto, as follows.  Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Notice.
Award Number
             
Date of Award
             
Vesting Commencement Date
             
Exercise Price per Share
  $              
Total Number of Shares Subject to the Option (the “Shares”)
                 
Total Exercise Price
  $    



Type of Option:
     
Incentive Stock Option
             
Non-Qualified Stock Option
     
Expiration Date:
 
Five (5) years
     
Post-Termination Exercise Period
 
Forty-five (45) days

 
Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:
 
[INSERT VESTING SCHEDULE]
 
Notwithstanding the foregoing, the Award shall be subject to the following
accelerated vesting provisions:
 
·  
In the event the Grantee’s Continuous Service terminates due to death or
Disability, 100% of the Shares subject to the Option shall become vested and
exercisable immediately prior to such termination of Continuous Service.

 
 
111

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]

 
·  
In the event of the Grantee’s Retirement, 100% of the Shares subject to the
Option shall become vested and exercisable immediately prior to such termination
of Continuous Service.

 
·  
In the event of a Corporate Transaction or Change in Control, the Option will be
subject to the terms and conditions of Section 11 of the Plan.

 
During any authorized leave of absence, the vesting of the Option as provided in
the schedule set forth above shall be suspended and the duration of such
suspension will parallel the duration of the leave of absence under the
Company’s then effective leave of absence policy.  The Vesting Schedule of the
Option shall be extended by the length of the suspension.  Vesting of the Option
shall resume upon the Grantee’s termination of the leave of absence and return
to service to the Company or a Related Entity.
 
IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, and the Option Agreement.
 


Raymond James Financial, Inc.
a Florida corporation
   
By:
     
Title:
     
Date:
     
Address:
Attention:  Secretary
880 Carillon Pkwy
P.O. Box 12749
St. Petersburg, FL  33716



THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER).  THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN SHALL CONFER UPON THE GRANTEE ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF THE GRANTEE’S CONTINUOUS
SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE GRANTEE’S RIGHT OR THE RIGHT
OF THE COMPANY OR RELATED ENTITY TO WHICH THE GRANTEE PROVIDES SERVICES TO
TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE.  THE GRANTEE ACKNOWLEDGES THAT UNLESS THE GRANTEE HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE GRANTEE’S STATUS IS
AT WILL.
 
 
112

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]

Grantee Acknowledges and Agrees:
 
The Grantee acknowledges receipt of a copy of the Plan and the Option Agreement,
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Option subject to all of the terms and provisions hereof
and thereof.  The Grantee has reviewed this Notice, the Plan, and the Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice, and fully understands all provisions of
this Notice, the Plan and the Option Agreement.
 
The Grantee further acknowledges that, from time to time, the Company may be in
a “blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares.  The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.
 
The Grantee understands that the Award is subject to the Grantee’s consent to
access this Notice, the Option Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or such other website designated by the Company and communicated to the
Grantee.  By signing below and accepting the grant of the Award, the Grantee:
(i) consents to access electronic copies (instead of receiving paper copies) of
the Plan Documents via the Company’s intranet or such other website designated
by the Company and communicated to the Grantee if and when the Company begins
providing the Plan Documents electronically; (ii) represents that the Grantee
has access to paper copies of the Plan Documents; and (iii) acknowledges that
the Grantee is familiar with and accepts the Award subject to the terms and
provisions of the Plan Documents.
 
The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Grantee’s consent to participate in the Plan by
electronic means.  The Grantee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system if and when such system is established and maintained by the
Company or a third party designated by the Company.
 
The Grantee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Option Agreement shall
be resolved by the Administrator in accordance with Section 15 of the Option
Agreement.  The Grantee further agrees that, in accordance with Section 16 of
the Option Agreement, any claim, suit, action, or proceeding arising out of or
relating to the Notice, the Plan or this Option Agreement shall be governed by
and subject to the terms and conditions of the Arbitration Agreement entered
into by and between the Grantee and the Company.  The Grantee further agrees to
notify the Company upon any change in the residence address indicated in this
Notice.
 
Date:
           
Grantee’s Signature
             
Grantee’s Printed Name
                     
Address
                     
City, State & Zip




 
113

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]

Award Number:  ___________
 
RAYMOND JAMES FINANCIAL, INC. 2012 STOCK INCENTIVE PLAN
 
STOCK OPTION AWARD AGREEMENT
 
1. Grant of Option.  Raymond James Financial, Inc., a Florida corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Stock Option Award (the “Notice”), an option (the “Option”) to purchase the
Total Number of Shares of Common Stock subject to the Option (the “Shares”) set
forth in the Notice, at the Exercise Price per Share set forth in the Notice
(the “Exercise Price”) subject to the terms and provisions of the Notice, this
Stock Option Award Agreement (the “Option Agreement”) and the Company’s
2012 Stock Incentive Plan, as amended from time to time (the “Plan”), which are
incorporated herein by reference.  Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Option
Agreement.
 
If designated in the Notice as an Incentive Stock Option, the Option is intended
to qualify as an Incentive Stock Option as defined in Section 422 of the
Code.  However, notwithstanding such designation, the Option will qualify as an
Incentive Stock Option under the Code only to the extent the $100,000 dollar
limitation of Section 422(d) of the Code is not exceeded.  The $100,000
limitation of Section 422(d) of the Code is calculated based on the aggregate
Fair Market Value of the Shares subject to options designated as Incentive Stock
Options which become exercisable for the first time by the Grantee during any
calendar year (under all plans of the Company or any Parent or Subsidiary of the
Company).  For purposes of this calculation, Incentive Stock Options shall be
taken into account in the order in which they were granted, and the Fair Market
Value of the shares subject to such options shall be determined as of the grant
date of the relevant option.
 
2. Exercise of Option.
 
(a) Right to Exercise.  The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement.  The Grantee shall
be subject to reasonable limitations on the number of requested exercises during
any monthly or weekly period as determined by the Administrator.  In no event
shall the Company issue fractional Shares.
 
(b) Method of Exercise.  The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator.  The exercise notice shall be delivered in
person, by certified mail, or by such other method (including electronic
transmission) as determined from time to time by the Administrator to the
Company accompanied by payment of the Exercise Price and all applicable income
and employment taxes required to be withheld.  The Option shall be deemed to be
exercised upon receipt by the Company of such notice accompanied by the Exercise
Price and all applicable withholding taxes.
 
(c) Taxes.  No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares.  Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations.  Furthermore, in the
event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.
 

 
114

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



(d) Section 16(b).  Notwithstanding any provision of this Option Agreement to
the contrary, other than termination of the Grantee’s Continuous Service for
Cause, if a sale within the applicable time periods set forth in Sections 5, 6,
7 or 8 herein of Shares acquired upon the exercise of the Option would subject
the Grantee to suit under Section 16(b) of the Exchange Act, the Option shall
remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such Shares by the Grantee would no longer
be subject to such suit, (ii) the one hundred and ninetieth (190th) day after
the Grantee’s termination of Continuous Service, or (iii) the date on which the
Option expires.
 
3. Method of Payment.  Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law:
 
(a) cash through the Grantee’s Raymond James brokerage account, which must
contain sufficient funds or margin availability to cover the consideration to be
paid for the Shares to be issued upon exercise of the Option;
 
(b) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised; or
 
(c) if the Option is designated in the Notice as a Non-Qualified Stock Option,
payment through a “net exercise” such that, without the payment of any funds,
the Grantee may exercise the Option and receive the net number of Shares equal
to (i) the number of Shares as to which the Option is being exercised,
multiplied by (ii) a fraction, the numerator of which is the Fair Market Value
per Share (on such date as is determined by the Administrator) less the Exercise
Price per Share, and the denominator of which is such Fair Market Value per
Share (the number of net Shares to be received shall be rounded down to the
nearest whole number of Shares).
 
4. Restrictions on Exercise.  The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws.  In addition, the Option may not be exercised until such
time as the Plan has been approved by the stockholders of the Company and if
such approval is not obtained, the Option shall terminate.  If the exercise of
the Option within the applicable time periods set forth in Section 5, 6, 7 and 8
of this Option Agreement is prevented by the provisions of this Section 4, the
Option shall remain exercisable until one (1) month after the date the Grantee
is notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date set forth in the Notice.
 
5. Termination or Change of Continuous Service.  In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period, exercise the portion of the Option that was
vested at the date of such termination (the “Termination Date”).  The
Post-Termination Exercise Period shall commence on the Termination Date. In no
event, however, shall the Option be exercised later than the Expiration Date set
forth in the Notice.  In the event of the Grantee’s change in status from
Employee, Director or Independent Contractor to any other status of Employee,
Director or Independent Contractor, the Option shall remain in effect and the
Option shall continue to vest in accordance with the Vesting Schedule set forth
in the Notice; provided, however, that with respect to any Incentive Stock
Option that shall remain in effect after a change in status from Employee to
Director or Independent Contractor, such Incentive Stock Option shall cease to
be treated as an Incentive Stock Option and shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following such change
in status.  Except as provided in Sections 6, 7 and 8 below, to the extent that
the Option was unvested on the Termination Date, or if the Grantee does not
exercise the vested portion of the Option within the Post-Termination Exercise
Period, the Option shall terminate.
 

 
115

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



6. Disability of Grantee.  In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date; provided, however, that if such Disability is
not a “disability” as such term is defined in Section 22(e)(3) of the Code and
the Option is an Incentive Stock Option, such Incentive Stock Option shall cease
to be treated as an Incentive Stock Option and shall be treated as a
Non-Qualified Stock Option on the day three (3) months and one (1) day following
the Termination Date.  To the extent that the Option was unvested on the
Termination Date, or if the Grantee does not exercise the vested portion of the
Option within the time specified herein, the Option shall
terminate.  Section 22(e)(3) of the Code provides that an individual is
permanently and totally disabled if he or she is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
 
7. Death of Grantee.  In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, the person who acquired the
right to exercise the Option pursuant to Section 9 may exercise the portion of
the Option that was vested at the date of termination within ninety (90) days
commencing on the date of death (but in no event later than the Expiration
Date).  To the extent that the Option was unvested on the date of death, or if
the vested portion of the Option is not exercised within the time specified
herein, the Option shall terminate.
 
8. Retirement of Grantee.  In the event of the Grantee’s Retirement, the Grantee
may, but only within ninety (90) days commencing on the Termination Date (but in
no event later than the Expiration Date), exercise the portion of the Option
that was vested on the Termination Date.  To the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the time specified herein, the Option shall
terminate.
 
9. Transferability of Option.  The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of the Grantee only by the
Grantee.  Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator.  Following the death
of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution.  The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.
 
10. Term of Option.  The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided
herein.  After the Expiration Date or such earlier date, the Option shall be of
no further force or effect and may not be exercised.
 
11. Recoupment Policy.  Without limiting the generality of any other provision
herein regarding the Grantee’s understanding of and agreement to the terms and
conditions of the Notice, the Option Agreement and the Plan, by signing the
Notice, the Grantee specifically acknowledges that he or she has read and
understands the Raymond James Financial, Inc. Compensation Recoupment Policy, as
may be amended from time to time (the “Policy”), and agrees to the terms and
conditions of the Policy, including but not limited to the forfeiture and
recoupment provisions of Sections 2 and 3 of the Policy.
 
12. Tax Consequences.  The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares.  THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.
 

 
116

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



13. Entire Agreement: Governing Law.  The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan and this Option Agreement (except as expressly provided
therein) is intended to confer any rights or remedies on any persons other than
the parties.  The Notice, the Plan and this Option Agreement are to be construed
in accordance with and governed by the internal laws of the State of Florida
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Florida to the rights and duties of the parties.  Should any provision of the
Notice, the Plan or this Option Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.
 
14. Construction.  The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation.  Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.
 
15. Administration and Interpretation.  Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
16. Arbitration Agreement.  The Company, the Grantee, and the Grantee’s
assignees pursuant to Section 9 (the “parties”) agree that any claim, suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Option Agreement shall be governed by and subject to the terms and conditions of
the Arbitration Agreement entered into by and between the Grantee and the
Company.
 
17. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.
 
18. Nature of Award.  In accepting the Option, the Grantee acknowledges and
agrees that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Option Agreement;
 
(b) the Option is voluntary and occasional and does not create any contractual
or other right to receive future awards of Options, or benefits in lieu of
Options, even if Options have been awarded repeatedly in the past;
 
(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
 
(d) the Grantee’s participation in the Plan shall not create a right to any
employment with the Company or a Related Entity and shall not interfere with the
ability of the Company or the employer to terminate the Grantee’s employment
relationship, if any, at any time;
 

 
117

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



(e) in the event that the Grantee is not an employee of the Company or any
Related Entity, the Option and the Grantee’s participation in the Plan will not
be interpreted to form an employment or service contract or relationship with
the Company or any Related Entity;
 
(f) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;
 
(g) in consideration of the Option, no claim or entitlement to compensation or
damages shall arise from termination of the Option or diminution in value of the
Option or Shares acquired upon exercise of the Option, resulting from the
Grantee’s termination by the Company or any Related Entity (for any reason
whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Option, the Grantee irrevocably releases the
Company and any Related Entity from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Grantee shall be
deemed irrevocably to have waived his or her right to pursue or seek remedy for
any such claim or entitlement;
 
(h) in the event of the Grantee’s Separation from Service (whether or not in
breach of local labor laws), the Grantee’s right to receive Awards under the
Plan and to vest in such Awards, if any, will terminate effective as of the date
that the Grantee is no longer providing services and will not be extended by any
notice period mandated under local law (e.g., providing services would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of the Grantee’s Separation from Service (whether or
not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when the Grantee is no longer providing services for
purposes of this Option;
 
(i) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the underlying Shares; and
 
(j) the Grantee is hereby advised to consult with the Grantee’s own personal
tax, legal and financial advisers regarding the Grantee’s participation in the
Plan before taking any action related to the Plan.
 
19. Data Privacy.
 
(a) The Grantee hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Grantee’s personal data as
described in the Notice and this Option Agreement by and among, as applicable,
the Grantee’s employer, the Company and any Related Entity for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.
 
(b) The Grantee understands that the Company and the Grantee’s employer may hold
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Options or any other
entitlement to Shares awarded, canceled, vested, unvested or outstanding in the
Grantee’s favor, for the exclusive purpose of implementing, administering and
managing the Plan (“Data”).
 

 
118

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



(c) The Grantee understands that Data will be transferred to any third party
assisting the Company with the implementation, administration and management of
the Plan.  The Grantee understands that the recipients of the Data may be
located in the Grantee’s country, or elsewhere, and that the recipients’ country
may have different data privacy laws and protections than the Grantee’s
country.  The Grantee understands that the Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Grantee’s local human resources representative.  The Grantee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Grantee’s participation in the Plan.  The Grantee understands that Data will be
held only as long as is necessary to implement, administer and manage the
Grantee’s participation in the Plan.  The Grantee understands that the Grantee
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative.  The Grantee understands,
however, that refusal or withdrawal of consent may affect the Grantee’s ability
to participate in the Plan.  For more information on the consequences of the
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that the Grantee may contact the Grantee’s local human resources representative.
 
20. Language.  If the Grantee has received this Option Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.
 
END OF AGREEMENT

 
119

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



EXHIBIT A
 
RAYMOND JAMES FINANCIAL, INC. 2012 STOCK INCENTIVE PLAN
 
EXERCISE NOTICE
 
Raymond James Financial, Inc.
Attention: Secretary
880 Carillon Pkwy
P.O. Box 12749
St. Petersburg, FL 33716


 
1. Exercise of Option.  Effective as of today, ______________, ___ the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase ___________ shares of the Common Stock (the “Shares”) of Raymond James
Financial, Inc. (the “Company”) under and pursuant to the Company’s 2012 Stock
Incentive Plan, as amended from time to time (the “Plan”) and the [  ] Incentive
[  ] Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and
Notice of Stock Option Award (the “Notice”) dated ______________,
________.  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Exercise Notice.
 
2. Representations of the Grantee.  The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.
 
3. Rights as Stockholder.  Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option.  The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.
 
4. Delivery of Payment.  The Grantee herewith delivers to the Company the full
Exercise Price for the Shares.
 
5. Tax Consultation.  The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares.  The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.
 
6. Taxes.  The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.  In the case
of an Incentive Stock Option, the Grantee also agrees, as partial consideration
for the designation of the Option as an Incentive Stock Option, to notify the
Company in writing within thirty (30) days of any disposition of any shares
acquired by exercise of the Option if such disposition occurs within two (2)
years from the Date of Award or within one (1) year from the date the Shares
were transferred to the Grantee.
 
7. Successors and Assigns.  The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company.  This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.
 

 
120

--------------------------------------------------------------------------------

 
[CONTINGENT FORM OF STOCK OPTION AGREEMENT – RETIREMENT VESTING WITHOUT
NON-COMPETITION PROVISION]



8. Construction.  The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
9. Administration and Interpretation.  The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator.  The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.
 
10. Governing Law; Severability.  This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of Florida
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
Florida to the rights and duties of the parties.  Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.
 
11. Notices.  Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.
 
12. Further Instruments.  The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.
 
13. Entire Agreement.  The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee.  Nothing in the
Notice, the Plan, the Option Agreement and this Exercise Notice (except as
expressly provided therein) is intended to confer any rights or remedies on any
persons other than the parties.
 
 
Submitted by:
 
Accepted by:
GRANTEE:
 
RAYMOND JAMES FINANCIAL, INC.
   
 
By:                                                                            
(Signature)
 
Title:                                                                            
     
Address:
 
Address:
   
880 Carillon Parkway
P.O. Box 12749
St. Petersburg, FL  33716
       


 
121
 
 
